933 F.2d 1008
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abby GROSS, Plaintiff-Appellee,v.CITY OF CLEVELAND HEIGHTS, Defendant-Appellant.
No. 90-3316.
United States Court of Appeals, Sixth Circuit.
May 20, 1991.

Before KEITH and MILBURN, Circuit Judges, and COHN, District Judge.*
PER CURIAM:


1
City of Cleveland Heights appeals from the district court's March 19, 1990, order granting summary judgment in favor of Abby Gross.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable John M. Manos, United States District Judge for the Northern District of Ohio, for the reasons set forth in his March 19, 1990, Memorandum of Opinion.



*
 The Honorable Avern Cohn, United States District Judge for the Eastern District of Michigan, sitting by designation